Citation Nr: 0126316	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  98-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to ionizing 
radiation.

2. Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





REMAND

The veteran had active duty from May 1944 to April 1946 and 
from January 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

This case was previously before the Board in January 2000 and 
was remanded for additional development.  Despite this 
development having been completed, the Board finds that the 
case is not yet ready for appellate review.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see Duty to Assist Regulations for 
VA, 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The regulations relating to claims 
based on exposure to ionizing radiation state that when it is 
determined that: (1) a veteran was exposed to ionizing 
radiation as a result of the atmospheric testing of nuclear 
weapons, (2) the veteran subsequently developed a radiogenic 
disease, and (3) such disease first became manifest within 
the period specified in paragraph (b)(5) of this section, 
then the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.  38 C.F.R. § 3.311(b) (2001).

The RO has determined that the veteran was exposed to 
ionizing radiation as a result of atmospheric nuclear weapons 
testing.  The report from the Defense Threat Reduction 
Agency, dated October 18, 2000, indicates that the veteran 
was present during atmospheric nuclear testing in Nevada in 
1951.

The veteran was diagnosed with clear cell carcinoma of the 
right kidney in April 1993.  Kidney cancer is a radiogenic 
disease as listed in 38 C.F.R. § 3.311(b)(2)(xii).

The regulations provide that if a veteran has been exposed to 
ionizing radiation, and has a radiogenic disease then the 
claim must be referred to the Under Secretary for Benefits in 
the case of kidney cancer, if the disease becomes manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5)(iv) 
(2001).  The veteran in this case was exposed to ionizing 
radiation in 1951 and his kidney cancer first became manifest 
in 1993.  Since this is more than 5 years after exposure, 
referral to the Under Secretary for Benefits is warranted.

The referral to the Under Secretary for Benefits should 
state that review is requested as outlined in the 
regulations and an opinion is requested as indicated.  The 
Under Secretary for Benefits should be requested to offer an 
opinion as to whether it is at least as likely as not that 
the veteran's disease results from exposure to radiation, or 
that there is no reasonable possibility that the veteran's 
disease results from exposure to radiation, and the complete 
rationale for any opinion should be stated.  Pursuant to 
regulation, if the Under Secretary is unable to conclude 
whether it is at least as likely as not, or that there is no 
reasonable possibility, that the veteran's disease resulted 
from radiation exposure in service, then the matter shall be 
referred to an outside consultant in accordance with 
paragraph (d) of this section.  38 C.F.R. § 3.311(c) (2001).

The claim for Dependents' Educational Assistance is 
inextricably intertwined with the claim for service 
connection for the cause of the veteran's death. The Court 
has held that all issues "inextricably intertwined" with an 
issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As this claim for Dependents 
Educational Assistance is "inextricably intertwined" with 
service connection for the cause of the veteran's death 
issue currently on appeal, the claim must be remanded to the 
RO in accordance with the holding in Harris, supra.

Accordingly, this case is REMANDED for the following:

1.  The claim for service connection for 
the cause of the veteran's death as a 
result of exposure to ionizing radiation 
should be referred to the Under Secretary 
for Benefits in accordance with 38 C.F.R. 
§ 3.311(b).  The RO should inform the 
Under Secretary for Benefits that an 
opinion pursuant to 38 C.F.R. § 3.311(c) 
is requested indicating whether it is at 
least as likely as not that the veteran's 
kidney cancer resulted from exposure to 
radiation in service, or that there is no 
reasonable possibility that the veteran's 
disease resulted from radiation exposure 
in service.  The Under Secretary for 
Benefits should provide a complete 
rationale for any opinion offered.  If 
the Under Secretary for Benefits is 
unable to determine whether it is at 
least as likely as not, or that there is 
no reasonable possibility that the 
veteran's kidney cancer was caused by 
radiation exposure in service, then the 
matter shall be referred to an outside 
consultant in accordance with 38 C.F.R. 
§ 3.311(d).

2.  Inasmuch as the issue of entitlement 
to Dependents Educational Assistance is 
deemed to be "inextricably intertwined" 
with the issue of service connection for 
the cause of the veteran's death, the RO 
should readjudicate this claim after a 
response is received from the Under 
Secretary for Benefits regarding the 
veteran's cause of death.

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §5100 et. seq. 
(West Supp. 2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are fully complied with and 
satisfied.

4. Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





